t c memo united_states tax_court manuel j serpa jr and patricia a serpa petitioners v commissioner of internal revenue respondent docket no filed date lewis j paras for petitioners carmino j santaniello for respondent memorandum opinion colvin judge respondent determined that petitioners had a dollar_figure deficiency in income_tax for the sole issue for decision is whether part of the dollar_figure petitioners received in settlement of a tort action is prejudgment_interest and if so whether it is excludable from gross_income as damages for a personal injury under sec_104 we hold that dollar_figure dollar_figure percent of the dollar_figure payment was prejudgment_interest and is not excludable under sec_104 unless otherwise specified section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated under rule background a petitioners petitioners resided in greenwich rhode island when the petition was filed on date petitioner patricia a serpa mrs serpa was riding in a car driven by petitioner manuel j serpa jr mr serpa when it was struck by a car driven by denise a danis and owned by daniel a danis the danises mrs serpa suffered back injuries b the tort action judgment and interest mrs serpa was represented by joseph j mcgair mcgair who filed a personal injury lawsuit on her behalf in the superior court of rhode island on date against the danises the the parties stipulated that if we find that a part of the settlement is allocable to statutory interest dollar_figure of the settlement is taxable_income danises were represented by john l capone capone and were insured by allstate insurance co allstate on date the trial_court entered a default judgment against the danises and on date filed a final entry of judgment in which the court awarded mrs serpa dollar_figure plus interest and costs the clerk of the court added statutory prejudgment_interest totaling dollar_figure as required by r i gen laws section this totals dollar_figure the award of dollar_figure is dollar_figure percent of dollar_figure the statutory prejudgment_interest of dollar_figure is dollar_figure percent of dollar_figure on date the danises filed a motion to vacate the judgment on date the trial_court denied the danises' motion the danises appealed the denial of their motion to the rhode island supreme court c the settlement after filing the notice of appeal the danises agreed to pay mrs serpa dollar_figure for a release and discharge of any and all past or future claims petitioners and lewis j paras signed the release on date the parties did not discuss tax consequences during settlement negotiations the release did not state whether any of the dollar_figure was interest and the parties did not otherwise allocate any of the amount to interest on date the parties filed a stipulation of dismissal with the trial_court another stipulation was filed on date that the matter may be dismissed with prejudice no interest no costs the final entry of judgment filed on date was not an enforceable final judgment under rhode island law because it was voided by the parties' settlement the stipulation of dismissal voided the judgment previously entered in that case allstate issued checks totaling dollar_figure to mrs serpa and mcgair on date allstate issued a form_1099 to mrs serpa and respondent stating that allstate was paying dollar_figure in taxable interest_income to petitioners at the request of mrs serpa allstate issued an amended form_1099 that stated allstate was not paying petitioners any taxable_income mcgair paid himself dollar_figure for legal fees and costs and paid mrs serpa dollar_figure d petitioners' tax_return and respondent's determination petitioners timely filed their federal_income_tax return they did not report in income any of the dollar_figure and did not deduct any legal fees or costs related to the lawsuit respondent issued a notice_of_deficiency in which respondent determined that petitioners had an income_tax deficiency of dollar_figure respondent determined that petitioners failed to report interest_income of dollar_figure respondent did not allow petitioners to deduct legal fees and costs respondent concedes the prejudgment_interest component of the dollar_figure settlement is dollar_figure respondent concedes that petitioners are entitled to deduct legal fees and costs if respondent prevails on the continued discussion a whether petitioners received prejudgment_interest and if so whether it is excludable from income under sec_104 petitioners contend that their settlement in its entirety is excludable under sec_104 they did not receive prejudgment_interest and if they did receive prejudgment_interest it is excludable from income under sec_104 we disagree a taxpayer may exclude from income damages received whether by suit or agreement on account of personal injuries or sickness sec_104 however prejudgment_interest is not excludable from income under sec_104 154_f3d_1 1st cir affg tcmemo_1997_528 100_tc_124 affd without published opinion 25_f3d_1048 6th cir delaney v commissioner tcmemo_1995_378 affd 99_f3d_20 1st cir forest v commissioner tcmemo_1995_377 affd without published opinion 104_f3d_348 1st cir respondent's determination is presumed to be correct and petitioners bear the burden of proving otherwise rule a we must decide whether and if so to what extent the dollar_figure settlement petitioner received was prejudgment_interest and whether it is excludable from income under sec_104 continued prejudgment_interest issue in rozpad v commissioner supra the u s court_of_appeals for the first circuit the circuit in which this case is appealable approved the tax court's allocation of the prejudgment_interest component of a settlement under rhode island law where the parties did not allocate any amount to prejudgment_interest the allocation of prejudgment_interest in rozpad was calculated by using a ratio based on the judgment of the state court to apportion the total settlement as between prejudgment_interest added to the court's tort damage award under r i gen laws section and compensatory_damages rozpad is indistinguishable from this case the clerk of the rhode island court calculated a prejudgment_interest component of dollar_figure of the judgment under r i gen laws section which was dollar_figure percent of the total judgment applying the allocation formula in rozpad we conclude that dollar_figure of the dollar_figure was prejudgment_interest b petitioners' other contentions petitioners contend that we should not consider the form_1099 that allstate issued that stated allstate was paying petitioners dollar_figure as prejudgment_interest because allstate issued it unilaterally we do not consider that form respondent concedes that this amount is correct petitioners make no argument based on the amended form_1099 that allstate issued petitioners point out that the settlement in this case voided the date judgment and contend there is no judgment for which the clerk can calculate prejudgment_interest we disagree the court_of_appeals for the first circuit rejected this argument in rozpad v commissioner supra pincite we do so here for the same reasons it is fair to assume absent a contrary allocation that interest and damages compose the same proportions of the settlement as of the voided antecedent judgment rozpad v commissioner supra pincite the proper question for decision is 'in lieu of what were damages awarded' or paid delaney v commissioner f 3d pincite 72_f3d_938 1st cir affg tcmemo_1995_ the court_of_appeals for the first circuit affirmed our decision that part of the damages was paid in lieu of prejudgment_interest rozpad v commissioner supra pincite petitioners contend that the entire settlement should be excluded because it was reached while the appeal of a judgment was pending petitioners contend that our result is inequitable to those who settle while the appeal of a judgment is pending because a party who settles a case before judgment receives better tax treatment than one who settles after judgment even if they settle for the same amount petitioners do not explain how this is so petitioners' contention could be based on the fact that r i gen laws section applies in any civil_action in which a verdict is rendered or a decision made for pecuniary damages thus statutory prejudgment_interest is not required under rhode island law if the parties settle before judgment and there is no verdict or court decision we are not persuaded that it is inequitable to apply the rozpad allocation formula here although the parties in rozpad and in delaney did not specifically argue this issue the parties in those cases settled their tort cases while their cases were on appeal the fact that the case was appealed did nothing to change the facts or law upon which the clerk of the trial_court based the calculation of statutory prejudgment_interest procedurally rozpad and delaney are indistinguishable from this case petitioners point out that the rhode island supreme court said that judgment in r i gen laws section 9-21-10a is a final judgment from which no appeal is taken or a judgment affirmed on appeal lombardi v goodyear loan co a 2d r i petitioners contend that as a result no amount of the settlement in this case would be allocated to prejudgment_interest under r i gen laws section we disagree with petitioners' claim that lombardi applies here the issue in lombardi was whether the prejudgment_interest rate was or percent there is no dispute that the 12-percent rate applies in this case rozpad v commissioner supra delaney v commissioner supra petitioners contend that respondent's allocation is inconsistent with sec_104 we reject this argument as did the court_of_appeals in rozpad v commissioner supra pincite petitioners contend that prejudgment_interest should not be more than dollar_figure because any more than that amount would cause the tax-free amount of their settlement to be worse than the tax- free amount of their default judgment award we disagree like the taxpayers in rozpad and delaney petitioners agreed to settle their case for less than the total of the judgment and prejudgment_interest they would have received if they prevailed on appeal the court_of_appeals for the first circuit affirmed our decisions approving the commissioner's method of allocating prejudgment_interest in delaney and in rozpad c conclusion applying the allocation formula in rozpad we conclude that dollar_figure ie dollar_figure percent of dollar_figure of the settlement was prejudgment_interest and is not excludable under sec_104 to reflect the foregoing decision will be entered under rule
